

114 HCON 156 IH: Directing the Joint Committee on the Library to accept a statue commemorating the Hungarian Revolution of 1956 for placement in the United States Capitol, authorizing the use of the rotunda of the Capitol for a ceremony for the presentation of the statue, and directing the Architect of the Capitol to place the statue in a suitable permanent location in the Capitol.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 156IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Ross (for himself, Mr. Harris, and Mr. Russell) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONDirecting the Joint Committee on the Library to accept a statue commemorating the Hungarian
			 Revolution of 1956 for placement in the United States Capitol, authorizing
			 the use of the rotunda of the Capitol for a ceremony for the presentation
			 of the statue, and directing the Architect of the Capitol to place the
			 statue in a suitable permanent location in the Capitol.
	
		1.Acceptance and placement of statue commemorating Hungarian Revolution of 1956
 (a)AcceptanceThe Joint Committee on the Library shall accept for placement in the United States Capitol the Lads of Pest statue provided by Hungary to commemorate the heroes of the Hungarian Revolution of 1956 on the occasion of the Revolution’s 60th anniversary.
 (b)Presentation CeremonyOn such date following the acceptance of the statue under subsection (a) as the Joint Committee on the Library determines to be appropriate, the Joint Committee is authorized to use the rotunda of the Capitol for a presentation ceremony for the statue. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony.
			(c)Placement
 (1)Initial placement in rotundaDuring a period not to exceed one year beginning on the date of the presentation ceremony under subsection (b), the Architect of the Capitol shall place the statue accepted under this section in the rotunda of the Capitol.
 (2)Permanent placementAfter the expiration of the period described in paragraph (1), the Architect of the Capitol shall provide for the placement of the statue in a suitable permanent location in the United States Capitol.
				